FILED
                            NOT FOR PUBLICATION                             NOV 24 2009

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S . CO U RT OF AP PE A LS




                             FOR THE NINTH CIRCUIT



GOHAR BAGHDASARYAN,                              No. 05-71840

              Petitioner,                        Agency No. A079-536-481

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted November 2, 2009**
                                Pasadena, California

Before: SCHROEDER, IKUTA, and SILER, *** Circuit Judges.

       This is a petition for review of a decision by the Board of Immigration

Appeals ('BIA') affirming an order of removal and denying asylum, withholding



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Eugene E. Siler, Jr., Senior United States Circuit
Judge for the Sixth Circuit, sitting by designation.
of removal, and relief under the Convention Against Torture. The matter was

submitted on the briefs after the individual who appeared at argument purporting to

represent the petitioner failed to file a notice of appearance, maµe any substitution

as counsel of record, provide any evidence that petitioner's current counsel of

record withdrew from the case, or show any authorization from the client to

proceed on her behalf.

      On the merits of the issues briefed, we hold that neither the BIA nor the

Immigration Judge ('IJ') erred in requiring the petitioner to comply with Matter of

Lozada, 19 I. & N. Dec. 637 (BIA 1988). As the BIA correctly noted, 8 C.F.R.

y 1208.4(a)(5)(iii) provides that the requirements established in Matter of Lozada

apply in the context of an untimely filed asylum application. Applying that

regulation, the BIA did not err in holding that petitioner's asylum claim was

untimely. The IJ's adverse credibility determination also must be upheld because

the petitioner, on appeal to the BIA or to this court, did not adequately address the

reasons given by the IJ for the adverse determination. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996); Husyev v. Muµasey, 528 F.3d 1172,

1183 (9th Cir. 2008).

      The petition for review is DENIED.




                                           2
                                                           FILED
Baghdasaryan v. Holder, 05-71840                            NOV 24 2009

                                                        MOLLY C. DWYER, CLERK
IKUTA, Circuit Judge, concurring:                        U.S . CO U RT OF AP PE A LS




      I concur in the result reached by the majority.